          Case 1:21-cv-01750-VSB Document 5 Filed 04/15/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHELTON BEAMAN,
                                                                                    4/15/2021
                                    Plaintiff,

                        -against-

 MICHAEL FRANKLIN, Director Police Services,
 Office of Operations, Security, and Preparedness;                 1:21-CV-1750 (VSB)
 VA POLICE CHIEF in his official capacities; VA
                                                                  ORDER OF SERVICE
 POLICE OFFICER, Sergeant BRYAN, individually
 and in his official capacities; POLICE Officer
 YOUNG individually and in his official capacities:
 POLICE Officers: JOHN DOE 1, JOHN DOE 2,
 and POLICE Officer known as ‘JOHN,’ et al.,

                                    Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, appearing pro se, asserts claims under 42 U.S.C. § 1983, Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and state law. He seeks

damages as well as injunctive and declaratory relief, and he sues: (1) Michael Franklin, Director

of the United States Department of Veterans Affairs’s (“VA”) Police Service, (2) VA Police

Sergeant or Police Officer Bryan, (3) VA Police Officer Young, (4) an unidentified “John Doe”

VA Police Captain or Chief, and (5) unidentified “John Doe” VA Police Officers, including one

named “John.” The Court can construe Plaintiff’s complaint as asserting claims under Bivens, the

Administrative Procedure Act, and the Federal Tort Claims Act.

       By order dated March 25, 2021, the court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). The Court directs service on Franklin,

Bryan, and Young, and directs the United States Attorney for the Southern District of New York

to provide to Plaintiff and the Court the identities, badge numbers (if applicable), and service

addresses of the unidentified “John Doe” defendants.
           Case 1:21-cv-01750-VSB Document 5 Filed 04/15/21 Page 2 of 5




                                           DISCUSSION

A.     Service on Franklin, Bryan, and Young

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses

and the complaint on Franklin, Bryan, and Young until the Court reviewed the complaint and

ordered that summonses be issued for those defendants. The Court therefore extends the time to

serve Franklin, Bryan, and Young with the complaint until 90 days after the date that summonses

are issued for those defendants. If the complaint is not served on Franklin, Bryan, and Young

within that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong,

682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an

extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”) (summary order).

       To allow Plaintiff to effect service of the complaint on Franklin, Bryan, and Young

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out U.S. Marshals

Service Process Receipt and Return forms (“USM-285 forms”) for those defendants. The Clerk

of Court is also instructed to mark the box on the USM-285 forms labeled “Check for service on

U.S.A.” The Clerk of Court is further instructed to issue summonses for Franklin, Bryan, and

                                                  2
              Case 1:21-cv-01750-VSB Document 5 Filed 04/15/21 Page 3 of 5




Young, and deliver to the Marshals Service all the paperwork necessary for the Marshals Service

to effect service of the summonses and the complaint upon those defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Unidentified “John Doe” defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the VA to identify the unidentified “John Doe” defendants. They

are those members of the VA’s Police Service, including one named “John,” who either ejected or

assisted Bryan and Young in ejecting Plaintiff from the grounds of the Manhattan VA Medical

Center on the occasions listed in the complaint, between September 1, 2018, and March 19,

2019. It is therefore ordered that the United States Attorney for the Southern District of New

York, who is the attorney for and agent of the VA, must ascertain the identity and badge number

(if applicable) of each of the unidentified “John Doe” defendants whom Plaintiff seeks to sue

here and the addresses where each of those defendants may be served. The United States

Attorney must provide this information to Plaintiff and the Court within sixty days of the date of

this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the newly identified defendants. The amended complaint will replace, not supplement,

the original complaint. An amended complaint form that Plaintiff should complete is attached to

this order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing the Clerk of Court to complete USM-285

forms with the addresses for the newly named defendants and deliver all documents necessary to

effect service on those defendants to the U.S. Marshals Service.

                                                   3
           Case 1:21-cv-01750-VSB Document 5 Filed 04/15/21 Page 4 of 5




                                         CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

       The Court also directs the Clerk of Court to: (1) issue summonses for Defendants

Franklin, Bryan, and Young, (2) complete USM-285 forms with the service addresses for

Defendants Franklin, Bryan, and Young, (3) mark the box on the USM-285 forms labeled

“Check for service on U.S.A.,” and (4) deliver all documents necessary to effect service of

summonses and the complaint on Defendants Franklin, Bryan, and Young to the U.S. Marshals

Service.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    April 15, 2021
           New York, New York

                                                          VERNON S. BRODERICK
                                                          United States District Judge




                                                 4
Case 1:21-cv-01750-VSB Document 5 Filed 04/15/21 Page 5 of 5




           DEFENDANTS AND SERVICE ADDRESSES

   Michael Franklin
   Director of the Police Service
   United States Department of Veterans Affairs
   810 Vermont Avenue, NW
   Washington, D.C. 20420

   Police Sergeant or Police Officer Bryan
   Manhattan VA Medical Center
   423 East 23rd Street
   New York, New York 10010-5011

   Police Officer Young
   Manhattan VA Medical Center
   423 East 23rd Street
   New York, New York 10010-5011
